I think the judgment should be modified, and not reversed. The attempt on the part of the trial court to enforce its judgment for costs and attorney fees by imprisonment clearly is not authorized by the statute. The ruling *Page 479 
of the court excluding the pretended bills of sale should not, in my judgment, work a reversal of the judgment. It is apparent from the record that these sales were mere subterfuges, and I do not think the court erred in excluding them, especially in view of the statement of counsel for defendants at the close of the testimony, which appears in the record, that the defendants executed these pretended bills of sale under advice of counsel, and that he considered he was justified in so advising them, and that he did so on account of the fact to permit the judgment of the court to be in force would practically destroy his clients' businesses. These facts could, of course, in no way be a defense to the proceedings for contempt.